DETAILED ACTION
This is in response to the application filed on 11/15/2019 in which claims 1-6 are preserved for examination; of which claims 1 and 3 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Regarding claim 1, after the term “configured” and before the terms “deduce”, “analyse”, “convert”, “identify” and “handle” there should be the preposition “to”. Also, a preposition “to” is needed in the limitation of “identify data exception related [to] the executable structured data output.”
Regarding claim 3, the claim ends with a semicolon, not end with a period. Each claim must end with a period.  
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed system might be directed to non-statutory subject matter of software per se. System of claim 1 includes a “data processing subsystem” that comprises “a data retrieving modules”, “a data analysis modules”, and “a data exception handling modules.” The “data processing subsystem” is coupled to “a data memory subsystem.” 
The specification of current invention in at least paragraphs 22 and 48 provide evidence that the “data processing subsystem” and constituent modules are programming modules. Furthermore, specification of current invention in at least paragraphs 25 describes that the “data memory subsystem” is configured to store structured data. The specification does not expressly indicate that the “data memory subsystem” is hardware or a memory device. Thus, the “data memory subsystem” could be interpreted as a logical storage such a file or database.
As such, based on broadest and reasonable interpretation of the claim in light of the specification the claimed subsystems and modules could be logical units and programming modules. The claims and specification do not explicitly tie the claimed subsystems and modules hardware. Thus, the claimed system of claims 1-2 might be directed to software per se, and therefor are rejected under 35 USC 101.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data retrieving module configured to retrieve”, “a data analysis module….configured [to] deduce and analyze”, and “a data exception handling module….configured [to] identify and handle” and “a data memory subsystem…configured to store” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cerino et al., US 2019/0114370 (Cerino, hereafter) in view of Gold et al., US 2019/0121566 (Gold, hereafter).
Regarding claim 1,
Cerino discloses a system for analysis of one or more structured data, comprising: a data processing subsystem, comprising: 
a data retrieving module configured to retrieve one or more structured data of a plurality of file format (See Cerino: at least Fig. 2, Fig. 4A and para 50 and 78, program component/instructions for accessing documents with multiple formats. 
Note the specification of current invention in at least paragraph 26 of defines the limitation of “structured data” as data that has been organized into a formatted repository, such as a database. Thus, based on paragraph 26 (and paragraphs 41-46) ; 
a data analysing module operatively coupled to the data retrieving module, and configured deduce the one or more structured data of the plurality of file format; analyse the one or more structured data of the plurality of file format by an analysing technique (See Cerino: at least Fig. 2, Fig. 7, para 28, 31, 56, and 78, program component/instructions for determining the structured data and analyzing the components of the documents), 
convert the one or more structured data of the plurality of file format after analysis to an executable structured data output (See Cerino: at least Fig. 7, para 33, 43, 56, and 78, converting the input documents with multiple formats to output data with common format (e.g. Lume)); 
a data exception handling module operatively coupled to the data analysing module, and configured identify data exceptions related the executable structured data output; handle data exceptions related the executable structured data output (See Cerino: at least Fig. 2, Fig. 11, para 49, and 70, program component/instructions for determining an error and correcting the error); and 
a data memory subsystem operatively coupled to data processing subsystem, and configured to store the one or more structured data of the plurality of file format and the corresponding executable structured data output (See Cerino: at least Fig. 2, Fig. 12, para 33-34, 55, and 71, storages such as database for storing the documents and Lume format data output).
converting in real time and wherein the data memory subsystem is located on a blockchain platform. 
 On the other hand, Gold discloses a transforming data set from one format to another by a real-time analytic application and storing data in a blockchain (See Gold: at least para 143, 168, and 178). 
Cerino and Gold are from the same field of endeavor of data transformation and structured and unstructured data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cerino with Gold’s teaching in order to convert structured data in real time and wherein the data memory subsystem is located on a blockchain platform with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by examining and transforming data in current time and on the fly (e.g. voice or streaming data) and storing data securely in a decentralized storage system (i.e. blockchain).
Regarding claim 2,
the combination of Cerino and Gold discloses wherein the one or more structured data comprises the data corresponding to a plurality of subject domain (See Cerino: at least para 27-28).  
Regarding claim 3,
Cerino discloses a method for analysis of one or more structured data, comprising:  
12retrieving, by a data retrieving module, one or more structured data of a plurality of file format (See Cerino: at least Fig. 2, Fig. 4A and para and 50, accessing and retrieving documents with multiple formats. 
Note the specification of current invention in at least paragraph 26 of defines the limitation of “structured data” as data that has been organized into a formatted repository, such as a database. Thus, based on paragraph 26 (and paragraphs 41-46) of the current specification, the Examiner construes the “structured data” as a database, a file, and/or a document);  
deducing, by a data analysing module, the one or more structured data of the plurality of file formats; analysing, by the data analysing module, the one or more structured data of the plurality of file format by an analysing technique (See Cerino: at least Fig. 2, Fig. 7, para 28, 31, and 56, determining the structured data and analyzing the components of the documents),
converting, by the data analysing module, the one or more structured data of the plurality of file format after analysis to an executable structured data output (See Cerino: at least Fig. 7, para 33, 43, and 56, converting the input documents with multiple formats to output data with common format (e.g. Lume)); 
identifying, by a data exception handling module, data exceptions related the executable structured data output; handling, by the data exception handling module, the data exceptions related the executable structured data output (See Cerino: at least Fig. 2, Fig. 11, para 49, and 70, determining an error and correcting the error).  
converting in real time. 
 On the other hand, Gold discloses a transforming data set from one format to another by a real-time analytic application and storing data in a blockchain (See Gold: at least para 143, 168, and 178). 
Cerino and Gold are from the same field of endeavor of data transformation and structured and unstructured data analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cerino with Gold’s teaching in order to convert structured data in real time with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by examining and transforming data in current time and on the fly (e.g. voice or streaming data).
Regarding claim 4,
the combination of Cerino and Gold discloses wherein retrieving, by the data retrieving module, the one or more structured data comprises the data corresponding to a plurality of subject domain (See Cerino: at least para 27-28).  
Regarding claim 5,
the combination of Cerino and Gold discloses storing, by a data memory subsystem, the one or more structured data and the corresponding executable structured data output (See Cerino: at least Fig. 2, Fig. 12, para 33-34, 55, and 71, storages such as database for storing the documents and Lume format data output).  
Regarding claim 6,
the combination of Cerino and Gold discloses storing the one or more 
structured data and the corresponding executable structured data output comprises storing on a blockchain platform (See Gold: at least para 143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Probert, Jr. et al., US 7,747,594 disclosing a filter drive providing on-the-fly conversions of persistent information formats. The filter driver determines which format a program expects, and dynamically converts the information from its storage format to the format expected by the program. Conversion includes both data format conversion, and conversion of access semantics.
Bhojarajan et al, US 2020/0042531 disclosing converting a document associated with content from a first format to a second format, generating document information for the document that includes: document section information, intra-document relationship information, and/or inter-document relationship information, and generating copies of the content that are in formats that are different than the first format.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
11/18/2021